Case 1:21-cr-00175-TJK Document 119-18 Filed 07/14/21 Page 1 of 3
       Case 1:21-cr-00175-TJK Document 119-18 Filed 07/14/21 Page 2 of 3




With respect to transportation, please be advised that there is no parking provided. The closest
metro stop is Capitol South (Blue/Orange line).

I look forward to hearing from you.


                                             Sincerely,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney


                                      By:           /s/
                                             LUKE M. JONES
                                             Assistant United States Attorney




                                                 2
    Case 1:21-cr-00175-TJK Document 119-18 Filed 07/14/21 Page 3 of 3




            Defense Counsel Capitol Walkthrough Locations
-   Speaker’s Lobby – non-public

-   Speaker's Office – non-public

-   House Chamber – non-public

-   Senate Chamber – non-public

-   Senate Gallery – non-public

-   Statuary Hall – public

-   Crypt – public

-   West Front of Capitol – public

-   East Front of Capitol – public

-   East Grand staircase – Senate –public

-   Rotunda including the East Front Lobby area and steps to the Crypt – public

-   Rotunda West staircase to the Crypt – public

-   Rotunda Door exterior – non-public

-   Upper West Terrace/ Upper West Terrace Door (interior and exterior) – non-public

-   Lower West Terrace – non-public

-   West Terrace Steps and staircase and wall – non-public

-   Senate Wing Door – non-public

-   Parliamentarian’s Office (and adjacent fire door) – non-public

-   Lower West Terrace Door specifically (interior and exterior) – non-public

-   Offices ST2 – ST10 – non-public

-   Exterior HT2M window – non-public

-   S140 & S145 – non-public

-   North and South Doors of Capitol – public

-   House Wing (near House Wing Door) and Hall of Columns – public

-   Memorial Door and interior steps to Second Floor adjacent to Memorial Door – non-public

-   Capitol Visitors Center (main level and Emancipation Hall) – public

-   Area of the House Majority Leader’s Office (Hoyer) – non-public
